Citation Nr: 0427224	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased evaluation for service-
connected postoperative residuals of herniated nucleus 
pulposus, currently evaluated as 40 percent disabling.

2. Entitlement to an initial evaluation in excess of 10 
percent for service-connected paresthesia of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1952 to 
May 1954.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2004.  This matter was 
originally on appeal from August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

As set forth above, this matter was remanded by the Board in 
January 2004 for compliance with Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the Act, VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  

In January 2004 the Board noted that there was no letter of 
record that ever advised the veteran of the evidence 
necessary to substantiate his claims for an increased 
evaluation for service-connected postoperative residuals of 
herniated nucleus pulposus and for an initial evaluation in 
excess of 10 percent for service-connected paresthesia of the 
left lower extremity, and the relative obligations of the 
veteran and the VA in developing that evidence and remanded 
the issues on appeal so that the veteran could be provided 
with the appropriate notice letter.  It is apparent that, to 
date, the veteran has not been provided the appropriate 
notice letter.  

In addition, the Board notes that the veteran's back 
disability is rated under Diagnostic Code 5293.  Diagnostic 
Code 5293 was changed effective September 23, 2002.  Under 
the revised regulations, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  As noted by the veteran's 
representative, the veteran's last VA examination in February 
2002 did not provide a medical opinion as to the total 
duration of incapacitating episodes of intervertebral disc 
syndrome in the past twelve months.     

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be notified of any 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist.  The claims folder is to be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies, as deemed 
appropriate, should be accomplished. 
Based on a review of the claims folder 
and the results of the examination, the 
examiner should:

a.  Provide an opinion as to whether 
functional impairment experienced by the 
veteran more closely equates to an 
intervertebral disc syndrome with 
"moderate" symptoms (recurring 
attacks), OR to "severe" symptoms 
(persistent symptoms with intermittent 
relief), OR to an intervertebral disc 
syndrome with "pronounced" symptoms 
(persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc with little intermittent relief).

b.  Provide a consensus opinion as to 
whether the functional impairment 
experienced by the veteran equates to an 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months, 
or with incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months. The examiner 
should also conduct range of motion 
studies.    

c.  Provide an opinion as to whether the 
veteran's adverse neurological 
symptomatology equates to "mild," 
"moderate" or "severe" incomplete 
paralysis or "complete" paralysis of 
the any nerve affected by the low back 
disorder.  See 38 C.F.R. § 4.124a.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




